

Exhibit 10-P-1




AMENDMENT TO
FORD MOTOR COMPANY
1998 LONG-TERM INCENTIVE PLAN
(Effective as of January 1, 2006)




Paragraph (f)(3) of Article 5 is amended to read as follows:


"(f)(3) Notwithstanding the provisions of paragraph (f)(l) of this Article 5, if
the Participant's employment with the Company shall be terminated under mutually
satisfactory conditions, and the Participant had remained in the employ of the
Company for at least six months following the date of any Stock Option Agreement
under the Plan between the Participant and the Company relating to any Option or
Stock Appreciation Right granted prior to January 1, 2006, and subject to the
provisions of Article 8, all such Participant's rights under such Stock Option
Agreement shall continue in effect or continue to accrue until the date three
months after the date of such termination (but not later than the date ten years
from the date of grant of any Option), subject, in the event of the
Participant's death during such three-month period, to the provisions of
paragraph (f)(7) of this Article 5 and subject to any other limitation on the
exercise of such rights in effect at the date of exercise."


Paragraph (f)(5) of Article 5 is amended to read as follows:


"(f)(5) If, on or after the date that any Option or Stock Appreciation Right
shall first have become exercisable, a Participant's employment with the Company
shall be terminated for any reason except retirement, release because of
disability, death, release because of a sale or other disposition of the
division, operation or subsidiary in which such Participant was employed or to
which such Participant was assigned, release under mutually satisfactory
conditions (for any Option or Stock Appreciation Right granted prior to January
1, 2006), discharge, release in the best interest of the Company or voluntary
quit, such Participant shall have the right, within three months after such
termination, to exercise such Option or Stock Appreciation Right to the extent
that it or any installment thereof shall have accrued at the date of such
termination of employment and shall not have been exercised, subject to the
provisions of Article 8 and any other limitation on the exercise of such Option
or Stock Appreciation Right in effect at the date of exercise."




(Note: Language to be added to Article 5 is shown in bold print.)

